Title: To George Washington from Thomas Jefferson, 17 April 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Apr. 17. 1791.

I had the honor of addressing you on the 2d which I supposed would find you at Richmond, and again on the 10th which I thought would overtake you at Wilmington. the present will probably find you at Charleston.
According to what I mentioned in my letter of the 10th the Vice-president, Secretaries of the Treasury & war & myself met on the 11th. Colo. Hamilton presented a letter from mister Short in which he mentioned that the month of February being one of the periodical months in Amsterdam, when from the receipt of interest and refunding of capitals, there is much money coming in there, & free to be disposed of, he had put off the opening his loan till then, that it might fill the more rapidly, a circumstance which would excite the presumption of our credit. that he had every reason to hope it would be filled before it would be possible for him, after his then communication of the conditions to recieve your approbation of them, & orders to open a second; which however should be awaited, according to his instructions; but he pressed the expediting the order, that the stoppage of the current in our favor might be as short as possible. we saw that if, under present circumstances, your orders should be awaited, it would add a month to the delay, and we were satisfied, were you present, you would approve the conditions & order a second loan to be opened. we unanimously therefore advised an immediate order, on condition the terms of the 2d loan should not be worse than those of the 1st—Genl Knox expressed an apprehension that the 6. nations might be induced to join our enemies; there being some suspicious circumstances; and he wished to send Colo. Pickering to confirm them in their neutrality. this he observed would occasion an expence of about 2000 dollars, as the Indians were never to be met empty-handed. we thought the mission adviseable. as to myself,

I hope we shall give the Indians a thorough drubbing this summer, and I should think it better afterwards to take up the plan of liberal & repeated presents to them. this would be much the cheapest in the end, & would save all the blood which is now spilt: in time too it would produce a spirit of peace & friendship between us. the expence of a single expedition would last very long for presents. I mentioned to the gentlemen the idea of suggesting thro’ Colo. Beckwith, our knowlege of the conduct of the British officers in furnishing the Indians with arms & ammunition, & our dissatisfaction. Colo. Hamilton said that Beckwith had been with him on the subject, and had assured him they had given the Indians nothing more than the annual present, & at the annual period. it was thought proper however that he should be made sensible that this had attracted the notice of government. I thought it the more material, lest, having been himself the first to speak of it, he might suppose his excuses satisfactory, & that therefore they might repeat the annual present this year. as Beckwith lodges in the same house with mister Madison, I have desired the latter to find some occasion of representing to Beckwith that tho an annual present of arms & ammunition be an innocent act in time of peace, it is not so in time of war: that it is contrary to the laws of neutrality for a neutral power to furnish military implements to either party at war, & that if their subjects should do it on private account, such furnitures might be seised as contraband: to reason with him on the subject, as from himself, but so as to let him see that government thought as himself did.
You know, I think, before you left us, that the British parliament had a bill before them, for allowing wheat, imported in British bottoms, to be warehoused rent-free. in order further to circumscribe the carrying business of the U.S. they now refuse to consider as an American bottom, any vessel not built here. by this construction they take from us the right of defining by our own laws what vessels shall be deemed ours & naturalized here; and in the event of a war, in which we should be neutral, they put it out of our power to benefit ourselves of our neutrality, by increasing suddenly by purchase & naturalization our means of carriage. if we are permitted to do this by building only, the war will be over before we can be prepared to take advantage of it. this has been decided by the Lords Commissioners of the treasury

in the case of one Green, a merchant of New York, from whom I have recieved a regular complaint on the subject. I inclose you the copy of a note from mister King to Colo. Hamilton, on the subject of the appointment of a British minister to come here. I suspect it however to be without foundation.
Colo. Eveleigh died yesterday. supposing it possible you might desire to appoint his successor as soon as you could decide on one, I inclose you a blank commission, which when you shall be pleased to fill up & sign, can be returned for the seal & counter-signature. I inclose you a letter from mister Coxe to yourself on the subject of this appointment, and so much of one to me as related to the same, having torn off a leaf of compliment to lighten & lessen my inclosures to you. should distributive justice give preference to a successor of the same state with the deceased, I take the liberty of suggesting to you mister Hayward, of S.C. whom I think you told me you did not know, and of whom you are now on the spot of enquiry. I inclose you also a continuation of the Pennsylvania debates on the bill for federal buildings. after the postponement by the Senate, it was intended to bring on the reconsideration of that vote. but the hurry at winding up their session prevented it. they have not chosen a federal Senator. I have the honour to be with the most profound respect & sincere attachment, Sir, your most obedient & most humble servt

Th: Jefferson

